681 S.E.2d 344 (2009)
STATE of North carolina ex rel. UTILITIES COMMISSION, Virginia Electric and Power Company d/b/a Dominion North Carolina Power, Complainants and
Public Staff-North Carolina Utilities Commission, Intervenor
v.
TOWN OF KILL DEVIL HILLS, Intervenor.
No. 68A09.
Supreme Court of North Carolina.
August 7, 2009.
James B. Blackburn, Robert W. Kaylor, Andrew L. Romanet, General Counsel, Raleigh, Vishwa B. Link, Stephen H. Watts, Richmond, VA, Norman W. Shearin, Kitty Hawk, Dwight W. Allen, Daniel F. McLawhorn, Special Deputy Attorney General, for Tommy Cooke.
Antoinette R. Wike, Chief Counsel, Raleigh, for Public StaffUtilities Comm.
M. Keith Kapp, Raleigh, for Town of Kill Devil Hills.
Mark E. Anderson, Raleigh, for Virginia Electric & Power Co.
Prior report: ___ N.C.App. ___, 670 S.E.2d 341.

ORDER
Upon consideration of the petition filed by Intervenor, on the 23rd of July 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified; to the North Carolina Court of Appeals:
Allowed by order of the Court in conference, this the 7th of August 2009.